      Case 3:19-cv-00750-L Document 1 Filed 03/26/19               Page 1 of 12 PageID 1


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KIM TURNER,                                  )
                                             )
                        Plaintiff,           )
                                             )       CIVIL ACTION
vs.                                          )
                                             )       FILE No.
MCDONALDS CORP 042 0173,                     )
                                             )
                        Defendant.           )

                                         COMPLAINT

       COMES NOW, KIM TURNER, by and through the undersigned counsel, and files this,

her Complaint against Defendant, MCDONALDS CORP 042 0173, pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

MCDONALDS CORP 042 0173, failure to remove physical barriers to access and violations of

Title III of the ADA.

                                            PARTIES

       2.      Plaintiff KIM TURNER (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                 1
      Case 3:19-cv-00750-L Document 1 Filed 03/26/19                  Page 2 of 12 PageID 2


performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

        7.       Defendant, MCDONALDS CORP 042 0173 (hereinafter “MCDONALDS CORP

042 0173”), is a Texas corporation that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, MCDONALDS CORP 042 0173, may be properly served with

process via its Owner for service, to wit: William L. Massey, 910 Cresthaven Drive, Lancaster,

TX 75134-2065.

                                   FACTUAL ALLEGATIONS

        9.       On or about March 14, 2019, Plaintiff was a customer at “McDonald’s,” a

business located at 1943 S Interstate 35 E, Carrollton, Texas 75006, referenced herein as the

“McDonald’s.”

        10.      Defendant, MCDONALDS CORP 042 0173, is the owner or co-owner of the real

property and improvements that McDonald’s is situated upon and that is the subject of this



                                                  2
     Case 3:19-cv-00750-L Document 1 Filed 03/26/19                  Page 3 of 12 PageID 3


action, referenced herein as the “Property.”

       11.     Plaintiff lives approximately 8 miles from the Property.

       12.     Plaintiff’s access to the business(es) located at 1943 S Interstate 35 E, Carrollton,

Texas 75006, Dallas County Property Appraiser’s parcel number 65051923010290000 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of her disabilities, and she will be denied and/or limited in the future unless and until

Defendant, MCDONALDS CORP 042 0173, is compelled to remove the physical barriers to

access and correct the ADA violations that exist at the Property, including those set forth in this

Complaint.

       13.     Plaintiff has visited the Property as a customer and advocate for the disabled.

Plaintiff intends on revisiting the Property within six months or sooner, as soon as the barriers to

access detailed in this Complaint are removed and the Property is accessible again. The purpose

of the revisit is to be a regular customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       14.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

regular customer living in the near vicinity as well as for Advocacy Purposes, but does not intend

to re-expose herself to the ongoing barriers to access and engage in a futile gesture of visiting the

public accommodation known to Plaintiff to have numerous and continuing barriers to access.

       15.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.



                                                  3
     Case 3:19-cv-00750-L Document 1 Filed 03/26/19                 Page 4 of 12 PageID 4


                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and


                                                 4
     Case 3:19-cv-00750-L Document 1 Filed 03/26/19               Page 5 of 12 PageID 5



               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       20.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       21.     The Property is a public accommodation and service establishment.

       22.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       23.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       24.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       25.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or



                                                5
     Case 3:19-cv-00750-L Document 1 Filed 03/26/19               Page 6 of 12 PageID 6


accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       26.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of her disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Defendant, MCDONALDS CORP 042 0173, has discriminated against Plaintiff

(and others with disabilities) by denying her access to, and full and equal enjoyment of the

goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       28.     Defendant, MCDONALDS CORP 042 0173, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, MCDONALDS CORP 042

0173, is compelled to remove all physical barriers that exist at the Property, including those

specifically set forth herein, and make the Property accessible to and usable by Plaintiff and

other persons with disabilities.

       29.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,



                                                6
     Case 3:19-cv-00750-L Document 1 Filed 03/26/19                   Page 7 of 12 PageID 7


privileges, advantages and accommodations of the Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     Accessible parking spaces and associated access aisle have a cross-slope in excess

               of 1:48 in violation of Section 502.4 of the 2010 ADAAG standards and are not

               level. This violation made it dangerous and difficult for Plaintiff to exit and enter

               their vehicle while parked at the Property.

       (ii)    There is at least one access aisle that has excessive vertical rise and is in violation

               of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This violation made

               it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

               at the Property.

       (iii)   There is an accessible parking space that is missing a proper identification sign in

               violation of Section 502.6 of the 2010 ADAAG standards. This violation made it

               difficult for Plaintiff to locate an accessible parking space.

       (iv)    The access aisle to the accessible parking space is not level due to the presence of

               an accessible ramp in the access aisle in violation of Section 502.4 and 406.5 of

               the 2010 ADAAG standards. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (v)     The Property has an accessible ramp leading from the accessible parking spaces to

               the accessible entrances with a surface slope exceeding 1:10 in violation of

               Section 405.2 of the 2010 ADAAG standards. This violation made it dangerous

               and difficult for Plaintiff to access the units of the Property.

       (vi)    One of the accessible parking spaces is not located on the shortest distance to the

               accessible route in violation of section 208.3 of the 2010 ADAAG standards.



                                                  7
Case 3:19-cv-00750-L Document 1 Filed 03/26/19                 Page 8 of 12 PageID 8


          This violation requires Plaintiff to unnecessarily enter into the vehicular way and

          traverse behind a parked car, exposing her to dangers and difficulties.

 (vii)    There is an inadequate number of accessible parking spaces in violation of section

          208.2 of the 2010 ADAAG Standards.            This violation made it difficult for

          Plaintiff to locate an accessible parking space she can utilize.

 (viii)   There is not at least 5% (five percent) of the exterior dining surfaces provided for

          consumption of food or drink that comply with Section 902.2 of the 2010

          ADAAG standards, requiring appropriate knee and toe clearance complying with

          section 306 of the 2010 ADAAG standards, positioned for a forward approach, in

          violation of section 226.1 of the 2010 ADAAG standards.

 (ix)     Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 RESTROOMS

 (i)      The restroom lacks a toilet compartment (stall) complying with section 604.8.1

          (Wheelchair accessible stall), this is a violation of section 213.3.1 of the 2010

          ADAAG Standards.

 (ii)     The existing accessible toilet stall is considered an ambulatory accessible

          compartment and must comply with section 604.8.2 of the 2010 ADAAG

          Standards, however it is too wide and lacks the required 35-37 inch width as

          required in Section 604.8.2.1 of the 2010 ADAAG standards to be a compliant

          ambulatory accessible compartment. This violation made it difficult for Plaintiff

          and/or any disabled individual to utilize the restroom.




                                            8
     Case 3:19-cv-00750-L Document 1 Filed 03/26/19                  Page 9 of 12 PageID 9


       (iii)   Due to a policy of placing a trash can in the clear floor space of the toilet stall, the

               toilet stall has inadequate clear space in violation of section 604 of the 2010

               ADAAG standards.

       (iv)    The height of coat hook located in accessible restroom stall is above 48 (forty-

               eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

               ADAAG standards. This made it difficult for Plaintiff and/or any disabled

               individual to utilize the restroom facilities.

       (x)     The restrooms have grab bars adjacent to the commode which are not in

               compliance with Section 604.5 of the 2010 ADAAG standards as the rear bar is

               missing. This made it difficult for Plaintiff and/or any disabled individual to

               safely utilize the restroom facilities.



       30.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       31.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       32.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       33.     All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       34.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of



                                                  9
   Case 3:19-cv-00750-L Document 1 Filed 03/26/19                     Page 10 of 12 PageID 10


the modifications are relatively low.

          35.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant,

MCDONALDS CORP 042 0173, has the financial resources to make the necessary

modifications.

          36.    Upon information and good faith belief, the Property has been altered since 2010.

          37.    In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

          38.    Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, MCDONALDS CORP 042 0173, is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Property, including those alleged

herein.

          39.    Plaintiff’s requested relief serves the public interest.

          40.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          41.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, MCDONALDS CORP 042 0173, pursuant to 42 U.S.C. §§ 12188 and

12205.

          42.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

MCDONALDS CORP 042 0173, to modify the Property to the extent required by the ADA.



                                                   10
Case 3:19-cv-00750-L Document 1 Filed 03/26/19             Page 11 of 12 PageID 11


  WHEREFORE, Plaintiff prays as follows:

  (a)   That the Court find Defendant, MCDONALDS CORP 042 0173, in violation of

        the ADA and ADAAG;

  (b)   That the Court issue a permanent injunction enjoining Defendant, MCDONALDS

        CORP 042 0173, from continuing their discriminatory practices;

  (c)   That the Court issue an Order requiring Defendant, MCDONALDS CORP 042

        0173, to (i) remove the physical barriers to access and (ii) alter the subject

        Property to make it readily accessible to and useable by individuals with

        disabilities to the extent required by the ADA;

  (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

        and costs; and

  (e)   That the Court grant such further relief as deemed just and equitable in light of the

        circumstances.

                                      Dated: March 26, 2019.

                                      Respectfully submitted,

                                      Law Offices of
                                      THE SCHAPIRO LAW GROUP, P.L.

                                      /s/ Douglas S. Schapiro
                                      Douglas S. Schapiro, Esq.
                                      Northern District of Texas ID No. 54538FL
                                      Attorney-in-Charge of Plaintiff
                                      The Schapiro Law Group, P.L.
                                      7301-A W. Palmetto Park Rd., #100A
                                      Boca Raton, FL 33433
                                      Tel: (561) 807-7388
                                      Email: schapiro@schapirolawgroup.com


                                      Law Offices of
                                      LIPPE & ASSOCIATES


                                         11
Case 3:19-cv-00750-L Document 1 Filed 03/26/19    Page 12 of 12 PageID 12



                                /s/ Emil Lippe, Jr.
                                Emil Lippe, Jr., Esq.
                                State Bar No. 12398300
                                Lippe & Associates
                                12222 Merit Drive, Suite 1200
                                Dallas, TX 75251
                                Tel: (214) 855-1850
                                Fax: (214) 720-6074
                                emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                KIM TURNER




                                  12
